DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated April 9, 2021 was submitted on July 26, 2021 and entered with the request for continued examination on August 25, 2021.  Claims 1 and 18 were amended.  Claims 21 and 22 have been canceled.  Claim 2 was previously canceled.  Claims 1 and 3-20 are currently pending.  Claims 6 and 16-17 have been withdrawn from consideration.
Applicant's arguments regarding the prior art rejections of claims 1, 3-5, 7-15 and 18-20 (¶¶ 9-37 of the final Office Action) have been considered but they are not persuasive and the prior art rejections of these claims have been maintained.  Since claims 1 and 18 were amended to incorporate the limitations of dependent claims 21 and 22, respectively, amended claims 1 and 18 have therefore been rejected for the reasons of record with respect to claims 21 and 22, respectively.  The new limitations added to claims 1 and 18 have also been addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-5, 7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal et al. (U.S. Patent Application Publication No. 2015/0353804 A1, cited in previous Office Action) in view of Jin et al., “Novel Conductive Paste Using Hybrid Silver Sintering Technology for High Reliability Power Semiconductor Packaging”, 2014 Electronic Components and Technology Conference, pp. 1790-1795 (15 September 2014, cited in previous Office Action) and Hayashi et al. (U.S. Patent Application Publication No. U.S. Patent Application Publication No. 2011/0101543 A1).
Regarding claim 1, Ghosal discloses a composition for a sintering film (Abstract of Ghosal, sintering paste and film comprising sintering powder), comprising: a thermosetting resin or thermoplastic resin component, selected from the group consisting of one or more epoxy monomers, oligomers, or polymers, or mixtures thereof ([0046]-[0048] of Ghosal, sintering paste comprises binder; [0053] of Ghosal, binder can be epoxy-based resin which would necessarily include one or more epoxy monomers, oligomers, or polymers; claim requires only one of the recited resins); one or more conductive fillers ([0037] sintering powder can be silver particles); and optionally an organic diluent (organic diluent is optional and not required; examiner notes that Ghosal discloses at [0049] and [0054] that the sintering paste can include an organic solvent or diluent); wherein the the one or more conductive fillers are present in the composition in an amount from about 65 percent by weight to about 75 percent by weight ([0107], Table 5 of Ghosal, composition having 73.17 wt% silver powder; [0117], Table 17 of Ghosal, composition having 73.17 wt% silver powder; [0119], Table 19 of Ghosal, composition having 71.44 wt% silver powder; [0133], Table 23 of Ghosal, composition having 70 wt% silver powder; 
Ghosal does not specifically disclose that the composition comprises at least one additional component selected from the group consisting of one or more acrylic monomer, oligomer, or polymer, a polyurethane, a cyanate ester, a polyvinyl alcohol, a polyester, a polyurea, a polyvinyl acetal resin, a phenoxy resin, a maleimide, a bismaleimide, a polyimide, or mixtures thereof.  Moreover, Ghosal discloses the use of an epoxy resin but does not disclose the specific composition of the resin.  Hayashi discloses a sintering paste composition comprising metallic particles and a binder wherein the binder is a mixture of an epoxy thermosetting resin and an acrylic and/or maleimide resin ([0069] of Hayashi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a binder comprising a mixture of an epoxy resin and an acrylic and/or maleimide resin as a binder in the sintering paste of Ghosal as such is a known choice of additive in the sintering powder art for yielding a commercial sintering powder.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A and B).  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Neither Ghosal nor Hayashi specifically disclose that the composition undergoes lamination onto a wafer at a temperature of 90 °C or lower and a pressure of 40 psi or lower.  This limitation, however, is directed to a method of using the composition and not to the composition itself.  Accordingly, this limitation is given weight only to the extent that the prior art composition is capable of performing the recited function.  The modified composition is a paste (i.e., a soft plastic mixture) comprising metallic particles and a binder.  A paste would necessarily be capable of undergoing lamination under the recited conditions.  Nonethless, the examiner notes that Hayashi explicitly discloses dispensing the paste using screen printing and contact bonding the semiconductor element at room temperature ([0122] of Hayashi, heating occurs after bonding).  The examiner also notes that Ghosal similarly discloses printing the sintering paste on a substrate at room temperature and placing a silicon die on the printed pattern using a die bonder ([0154]-[0155] of Ghosal).  Hayashi and Ghosal therefore both disclose compositions which can be laminated onto a wafer at a temperature of 90 °C or lower and a pressure of 40 psi or lower.  
Ghosal does not specifically disclose that the composition, when cured or sintered, has a die shear strength of at least 1.0 kg/mm2 at 260 ℃.  Moreover, Ghosal provides examples of compositions including epoxy resins and silver particles (see Examples 2-15 of Ghosal) but does not specifically disclose the die shear strength of the sintered paste compositions at 260 ℃.  Ghosal, however, disclose that the paste compositions can have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) and “good high thermal properties” ([0173] and [0176] of Ghosal).  Ghosal also discloses similar compositions in which the die shear strength was around 20-25 MPA (i.e., 2.04-2.55 kg/mm2) at room temperature and which deteriorated about 20% when shearing at 260 ℃ ([0160] of Ghosal) and which would thus possess the recited die shear 2 at 260 ℃ (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to formulate the modified sintering paste compositions to have the recited die shear strength characteristics when sintered.  Moreover, one of skill in the art would have understood that the properties of the sintering paste such as the characteristics of the metallic particles (i.e., particle size and particle size distribution) and the sintering conditions (i.e., time, pressure and temperature) would influence the mechanical properties of the sintered material such as die shear strength (See, for example, [0034]-[0036], [0086]-[0088] of Ghosal).  One of skill in the art would therefore have been motivated to modify the metallic particles characteristics of the paste so that the paste compositions would have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) at high temperatures as taught by Ghosal ([0173] and [0176] of Ghosal) or to have a die shear strength exceeding 1 kg/mm2 at 260 ℃ as taught by Jin (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).
None of the cited references specifically disclose that the modified composition, when attached to a die, bonds to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2.  Ghosal, however, discloses a similar composition that bonds to a die at a pressure of 2 MPa (0.204 kg/mm2) ([0123] of Ghosal).  Ghosal also discloses that the compositions are tacky (See, for example, [0105], Table 2 and [0107], Table 6 of Ghosal).  The examiner notes that claim 1 only requires that the composition “bonds” at the recited pressures without specifying the strength of the bond or the other conditions (i.e., temperature) under which the bond is formed.  The 2 to 1 kg/mm2 when attached to a die.  Moreover, compositions having tackiness values as disclosed in Ghosal would be capable of bonding to a substrate to some degree at the pressures recited in claim 1.
Regarding claim 3, Ghosal discloses that the sintering paste further comprises one or more of a fluxing agent, a flow additive, an adhesion promoter, a rheology modifier, a conductivity promoter, a surfactant, a toughening agent, a film flexibilizer, an epoxy-curing catalyst, a curing agent, a radical polymerization regulator, a radical stabilizer, or mixtures thereof ([0050] of Ghosal, sintering paste can include a rheology modifier; claim only requires one of the recited additives).
Regarding claim 4, Hayashi discloses that the one or more epoxy monomers, oligomers, or polymers comprises an epoxy having an aliphatic backbone, an aromatic backbone, or a mixture thereof ([0070] of Hayashi; bisphenol A and bisphenol F are epoxies having aromatic backbones; claim requires only one of the recited epoxy types).  	
Regarding claim 5, Hayashi discloses that the thermosetting resin or thermoplastic resin component comprises one or more epoxy monomers, oligomers, or polymers and the one or more epoxy monomers, oligomers, or polymers comprises a functionalized epoxy monomer, oligomer, or polymer ([0071] of Hayashi, epoxy resin with two or more epoxy groups).
Regarding claim 7, Ghosal discloses that the thermosetting resin or thermoplastic resin component is present in the composition in an amount of up to 10 percent by weight of the total solids content of the composition ([0064] of Ghosal, sintering paste comprises 5-8 wt% binder).
Regarding claim 8, Ghosal discloses that the one or more conductive fillers includes silver ([0037] of Ghosal).
Regarding claim 9, Ghosal discloses that the one or more conductive fillers further comprises one or more of nickel, copper, silver-plated metals, nickel-plated metals, silver-plated graphite, silver-coated polymers, nickel-plated graphite, or nickel-plated polymers ([0037] of Ghosal, metal may comprise copper).
Regarding claim 10, Ghosal discloses that the one or more conductive fillers is present in the composition in an amount of at least 65 percent by weight of the total solids content of the composition ([0102] of Ghosal, Example 2, paste comprising 86.96 wt% silver and 6.52% epoxy resin).
Regarding claim 15, Ghosal discloses that the organic diluent is a reactive organic diluent, a non-reactive organic diluent, or a mixture thereof ([0054] of Ghosal, solvent can be glycol or glycol ether which are non-reactive diluents.  The examiner notes that the foregoing is cited merely for the sake of expediting prosecuting as claim 1 makes clear the diluent is not a required component. 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal in view of Jin and Hayashi as applied to claim 1 above and further in view of Emmerson et al. (U.S. Patent Application Publication No. 2010/0076120 A1, cited in previous Office Action).
Regarding claim 11, Ghosal does not specifically disclose that the composition further comprises a particulate filler.  Emmerson, however, discloses die attach compositions including an epoxy resin and an electrically conductive filler such as silver ([0066]-[[0072] of Emmerson).  According to Emmerson, particulate fillers such as silica, Fe-Ni alloy, or zirconium tungstate can be added to the composition for their properties or to affect rheology ([0068] of Emmerson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add silica, Fe-Ni alloy, or zirconium tungstate to the compositions of 
Regarding claim 12, Emmerson discloses that the particulate filler includes nickel-based alloys, iron-based alloys, zirconium tungstate, silica, or mixtures thereof ([0068] of Emmerson, fillers can be silica, Fe-Ni alloy, or zirconium tungstate; claim only requires one of the recited fillers).
Regarding claim 13, Emmerson discloses that the particulate filler has a coefficient of thermal expansion of 10 ppm/C or lower ([0068] of Emmerson, fillers can be silica or zirconium tungstate both of which have coefficients of thermal expansion in the claimed range).
Regarding claim 14, Emmerson does not specifically disclose that the particulate filler is present in the composition in an amount of up to 20 percent by weight of the total solids content of the composition.  Emmerson, however, discloses that the filler may be present in the amount of 10-90% by weight of the total composition ([0034] of Emmerson).  Emmerson therefore clearly teaches a filler range (i.e., 10-90 wt%) that overlaps with that recited in claim 14 (i.e., up to 20 wt%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal in view of Jin, Hayashi and Emmerson.
Regarding claim 18, Ghosal discloses a composition for a sintering paste (Abstract of Ghosal, sintering paste and film comprising sintering powder), comprising: a thermosetting resin or thermoplastic resin component, selected from the group consisting of one or more epoxy 
Ghosal does not specifically disclose that the composition comprises at least one additional component selected from the group consisting of one or more acrylic monomer, oligomer, or polymer, a polyurethane, a cyanate ester, a polyvinyl alcohol, a polyester, a polyurea, a polyvinyl acetal resin, a phenoxy resin, a maleimide, a bismaleimide, a polyimide, or mixtures thereof.  Moreover, Ghosal discloses the use of an epoxy resin but does not disclose the specific composition of the resin.  Hayashi discloses a sintering paste composition comprising metallic particles and a binder wherein the binder is a mixture of an epoxy thermosetting resin and an acrylic and/or maleimide resin ([0069] of Hayashi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a binder comprising a mixture of an epoxy resin and an acrylic and/or maleimide resin as a binder in the sintering paste of Ghosal as such is a known choice of additive in the sintering powder art for yielding a commercial sintering powder.  Moreover, as set forth in the MPEP, the 
Ghosal does not specifically disclose that the composition, when cured or sintered, has a die shear strength of at least 1.0 kg/mm2 at 260 ℃.  Moreover, Ghosal provides examples of compositions including epoxy resins and silver particles (see Examples 2-15 of Ghosal) but does not specifically disclose the die shear strength of the sintered paste compositions at 260 ℃.  Ghosal, however, disclose that the paste compositions can have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) and “good high thermal properties” ([0173] and [0176] of Ghosal).  Ghosal also discloses similar compositions in which the die shear strength was around 20-25 MPA (i.e., 2.04-2.55 kg/mm2) at room temperature and which deteriorated about 20% when shearing at 260 ℃ ([0160] of Ghosal) and which would thus possess the recited die shear strength characteristics.  In addition, as evidenced by Jin, sintering paste compositions similar to those disclosed in Ghosal (i.e., comprising 80 wt% silver particles and 7 wt% epoxy resin) had die shear strengths exceeding 1 kg/mm2 at 260 ℃ (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to formulate the modified sintering paste compositions to have the recited die shear strength characteristics when sintered.  2) at high temperatures as taught by Ghosal ([0173] and [0176] of Ghosal) or to have a die shear strength exceeding 1 kg/mm2 at 260 ℃ as taught by Jin (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).
Ghosal does not specifically disclose that the composition comprises a particulate filler in an amount of up to 20 percent by weight of the total solids content of the composition.  Emmerson, however, discloses die attach compositions including an epoxy resin and an electrically conductive filler such as silver ([0066]-[[0072] of Emmerson).  According to Emmerson, particulate fillers such as silica, Fe-Ni alloy, or zirconium tungstate can be added to the composition “for their properties or to affect rheology” ([0068] of Emmerson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add silica, Fe-Ni alloy, or zirconium tungstate to the compositions of Ghosal for their properties or to affect rheology as taught by Emmerson ([0068] of Emmerson).  Emmerson also discloses that the filler may be present in the amount of 10-90% by weight of the total composition ([0034] of Emmerson).  Emmerson therefore clearly teaches a filler range (i.e., 10-90 wt%) that overlaps with that recited in claim 18 (i.e., up to 20 wt%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
None of the cited references specifically disclose that the modified composition, when attached to a die, bonds to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2.  Ghosal, however, discloses a composition that bonds to a die at a pressure of 2 MPa (0.204 kg/mm2) ([0123] of Ghosal).  Ghosal also discloses that the compositions are tacky (See, for example, [0105], Table 2 and [0107], Table 6 of Ghosal).  The examiner notes that claim 18 only requires that the composition “bonds to a substrate” at the recited pressure without specifying the strength of the bond or the other conditions (e.g., temperature) under which the bond is formed.  The sintering pastes of Ghosal, which are described as being tacky or sticky, would inherently be capable of bonding to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2 when attached to a die.  Moreover, compositions having tackiness values as disclosed in Ghosal would necessarily be capable of bonding to a substrate to some degree at the pressures recited in claim 18.
Regarding claim 19, Emmerson discloses that the particulate filler is selected from the group consisting of nickel-based alloys, iron-based alloys, zirconium tungstate, silica, and mixtures thereof ([0068] of Emmerson, fillers can be silica, Fe-Ni alloy, or zirconium tungstate).
Regarding claim 20, Emmerson discloses that the particulate filler has a coefficient of thermal expansion of 10 ppm/ C or lower ([0068] of Emmerson, fillers can be silica or zirconium tungstate both of which have coefficients of thermal expansion in the claimed range).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that prima facie obviousness has not been established since the prior art of record does not demonstrate that the claimed bonding characteristics would result from the proposed combination of references (¶ spanning pp. 7-8 of the amendment).  In particular, the applicant asserts that the composition in [0123] of Ghosal which is relied upon in the Office Action to address the bonding pressure limitation contains 86.96% silver which is outside the scope of claims 1 and 18 (pg. 8, 1st full ¶ of the amendment).  Ghosal, however, discloses that the compositions are tacky (See, for example, [0105], Table 2 and [0107], Table 6 of Ghosal).  The examiner notes that claim 1 only requires that the composition “bonds” at the recited pressures without specifying the strength of the bond or the other conditions (i.e., temperature) under which the bond is formed.  The sintering pastes of Ghosal which are described as being tacky or sticky would inherently be capable of bonding to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2 when attached to a die.  Moreover, compositions having tackiness values as disclosed in Ghosal would be capable of bonding to a substrate to some degree at the pressures recited in claim 1.
The applicant also asserts that it is well understood that tackiness and bonding are not equivalent in that a merely tacky material will not form a structural bond (¶ spanning pp. 8-9 of the amendment).  Claims 1 and 18, however, do not specify the strength of the bond but merely that bonding occurs.  A tacky material is by definition sticky and would therefore be capable of forming a bond.
The applicant also asserts that the examples in the specification demonstrate that compositions according to the claims exhibited suitable or improved hot die shear strength, thermal conductivity and electrical conductivity even when the concentration of conductive filler was within the claimed range which is lower than that conventionally used (¶ spanning pp. 9-10 2) and “good high thermal properties” ([0173] and [0176] of Ghosal).  Ghosal also discloses similar compositions in which the die shear strength was around 20-25 MPA (i.e., 2.04-2.55 kg/mm2) at room temperature and which deteriorated about 20% when shearing at 260 ℃ ([0160] of Ghosal) and which would thus possess the recited die shear strength characteristics.  In addition, as evidenced by Jin, sintering paste compositions similar to those disclosed in Ghosal (i.e., comprising 80 wt% silver particles and 7 wt% epoxy resin) had die shear strengths exceeding 1 kg/mm2 at 260 ℃ (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to formulate the modified sintering paste compositions to have the recited die shear strength characteristics when sintered.  Moreover, one of skill in the art would have understood that the properties of the sintering paste such as the characteristics of the metallic particles (i.e., particle size and particle size distribution) and the sintering conditions (i.e., time, pressure and temperature) would influence the mechanical properties of the sintered material such as die shear 2) at high temperatures as taught by Ghosal ([0173] and [0176] of Ghosal) or to have a die shear strength exceeding 1 kg/mm2 at 260 ℃ as taught by Jin (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746